NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

IN RE VEGAS AMUSEMENT, INC.

2012-1279
(Reexamination No. 90/011,023)

Appea1 from the United States Patent and Trademark
Office, Board of Patent Appea1s and Interferences.

ON MOTION

ORDER

The Director of the United States Patent andNTrade-
mark Office moves for a ZO-day extension of time, until
August 29, 2012, to file his response brief.

Upon consideration thereof,
IT Is ORDERED THAT:
The motion is granted.

FoR THE CoURT

AUG  0  /s/ J an Horbaly
Date J an Horba1y
Clerk

LED
i»\= APPEALs son
U`aTE\%uF'i§En/xic\acu\r

AUG 20 2012

JAN HORBALY
CLEHK

IN RE VEGAS AMUSEMENT, INC.

cc: Raymond T. Chen, Esq.
Michae1 Dergosits, Esq.

s27